*466DISSENTING OPINION' BY
JUDD, C. J.
I respectfully dissent. If tbe schedule of attorneys’ costs prescribed in tbe statute, Sec. 1280 of tbe Oivil Code, can be applied to suits in equity I think my colleagues have rightly taxed tbe costs in this case. But I cannot see bow a statute prescribing attorneys’ fees in law cases in tbe Circuit Courts can be adopted as tbe scale of fees in suits in equity. It matters not whether, on tbe one band, tbe question is not brought to our notice by tbe appeal of one of tbe litigants nor, on tbe other band, whether tbe appellees agree that tbe statute applies. Agreements of counsel cannot put in force for a’certain purpose a statute meant for quite another purpose. Section 1279 gives tbe schedule of costs in trials in chambers before tbe Circuit Judges. This section allows no attorneys’ fees. By tbe Judiciary Act of 1892, Chap. 57, Sec. 37, jurisdiction in equity is confined to tbe chambers of tbe Circuit Judges. Section 1279 must therefore apply to equity suits. Some legislation is necessary here.